       Case 1:17-cv-01789-DLC Document 446 Filed 09/27/19 Page 1 of 14



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK
________________________________________________
                                                 :
SECURITIES AND EXCHANGE                          :
COMMISSION,                                      :
                                                 :
            Plaintiff,                           :
                                                 :
                          v.                     : Case No. 17-CV-1789(DLC)
                                                 :
LEK SECURITIES CORPORATION,                      :
SAMUEL LEK, VALI MANAGEMENT                      :
PARTNERS dba AVALON FA LTD,                      :
NATHAN FAYYER, and SERGEY PUSTELNIK,             :
                                                 :
            Defendants.                          :




 PLAINTIFF SEC’S MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’
                 MOTION TO “PROHIBIT THE SEC FROM
        EQUATING SO CALLED ‘LAYERING’ WITH MANIPULATION”




                                               David J. Gottesman
                                               Olivia S. Choe
                                               Sarah S. Nilson
                                               U.S. Securities and Exchange
                                               Commission
                                               100 F Street N.E.
                                               Washington, D.C. 20549
                                               Tel: (202) 551-4470 (Gottesman)
                                               Fax: (202) 772-9282
                                               GottesmanD@sec.gov
September 27, 2019                             Attorneys for Plaintiff
          Case 1:17-cv-01789-DLC Document 446 Filed 09/27/19 Page 2 of 14




                                                         Table of Contents


INTRODUCTION ........................................................................................................................ 1

ARGUMENT ............................................................................................................................... 1

I.    During the Relevant Time Period, the Term “Layering” Was Well Known to Refer to a
      Form of Market Manipulation .............................................................................................. 1

II. Layering Is Manipulative Under the Federal Securities Laws .............................................. 5

III. The Court Has Already Ruled That Professor Terrence Hendershott’s Expert Analysis Is
     Valid ...................................................................................................................................... 7

IV. The Defendants Show No Basis to Preclude Regulator Witnesses From Testifying That
    Layering Is Manipulative ...................................................................................................... 9

Conclusion .................................................................................................................................. 10




                                                                       ii
          Case 1:17-cv-01789-DLC Document 446 Filed 09/27/19 Page 3 of 14




                                                 Table of Authorities

Cases

Ernst & Ernst v. Hochfelder, 425 U.S. 185 (1976)......................................................................... 6

Gurary v. Winehouse, 190 F.3d 37 (2d Cir. 1999) ......................................................................... 6

In re Processed Egg Prods. Antitrust Litig., 81 F. Supp. 3d 412 (E.D. Pa. 2015) ......................... 8

Santa Fe Indus., Inc. v. Green, 430 U.S. 462 (1977)...................................................................... 6

SEC v. Lek, 370 F. Supp. 3d 384 (S.D.N.Y. 2019) ......................................................................... 7

SEC v. Martino, 255 F. Supp. 2d 268 (S.D.N.Y. 2003).................................................................. 6

SEC v. Masri, 523 F. Supp. 2d 361 (S.D.N.Y. 2007) ..................................................................... 6

SEC v. U.S. Envtl., Inc., 155 F.3d 107 (2d Cir. 1998) .................................................................... 6

Tanvir v. Tanzen, 894 F.3d 449 (2d Cir. 2018)............................................................................... 4

United States v. Bilzerian, 926 F.2d 1285 (2d. Cir. 1991).............................................................. 8

Wilson v. Merrill Lynch & Co., 671 F.3d 120 (2d Cir. 2011)......................................................... 6




                                                             iii
            Case 1:17-cv-01789-DLC Document 446 Filed 09/27/19 Page 4 of 14




 PLAINTIFF SEC’S MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’
                 MOTION TO “PROHIBIT THE SEC FROM
       EQUATING SO CALLED “LAYERING” WITH MANIPULATION”

        Plaintiff U.S. Securities and Exchange Commission (“SEC”) responds as follows to the

motion and supporting memorandum (“Mem.”) of Defendants Avalon FA Ltd (“Avalon”),

Nathan Fayyer (“Fayyer”) and Serge Pustelnik (“Pustelnik”) (collectively, “Defendants”) to

“prohibit the SEC from equating so called ‘layering’ with manipulation.” 1

                                             INTRODUCTION

        The SEC and other securities regulators during the relevant time period recognized that

the term “layering” referred to a form of market manipulation that involved the injection of false

information about supply and demand into the market. The SEC and other regulators made this

definition known to securities industry participants. And the Defendants had actual knowledge

that the term “layering” referred to a manipulative strategy. In the present motion, the

Defendants ask the Court to rewrite history and pretend that none of those things ever happened,

and that no one is aware that layering is a type of market manipulation.

                                                ARGUMENT

I.      During the Relevant Time Period, the Term “Layering” Was
        Well Known to Refer to a Form of Market Manipulation

        During the relevant time period, 2 the term “layering” was well known in the securities

field to refer to a particular form of market manipulation. First, the SEC brought a number of

settled disciplinary actions in which the SEC described the type of trading activity involved in



        1
          Filed with this memorandum is the Declaration of David J. Gottesman, dated September 27, 2019, to
which are attached the exhibits referred to herein as “Exhibit __.”
        2
          The SEC seeks to hold Defendants liable for trading activity primarily between 2012 and 2016, although
the conduct began in late 2010.
             Case 1:17-cv-01789-DLC Document 446 Filed 09/27/19 Page 5 of 14



“layering” and found that it was manipulative. See Exhibit 1 (SEC Trial Ex. 192) at 5 (In re

Hold Brothers, Exchange Act Rel. No. 30-2013, No. 3-15046 (Sept. 25, 2012) (SEC finding that

“certain [] traders repeatedly manipulated the markets of U.S. listed and over-the-counter stocks

by engaging in the practice of layering.”) (emphasis added); 3 Exhibit 2 (SEC Trial Ex. 193) at 2

(In re Biremis, Exchange Act Rel. No. 68456, No. 3-15136 (Dec, 18, 2012) (SEC finding that

certain traders “engage[] in a manipulative trading practice known as “layering” on U.S.

securities markets.”) (emphasis added). 4 This Court has noted the SEC’s long history of treating

spoofing and layering as manipulative activities. ECF No. 101 (8/25/2017 order denying motion

to dismiss) at 17.

         Second, FINRA, the securities industry’s largest self-regulatory organization, also widely

publicized its determination that layering was an abusive, illegal and manipulative practice.

FINRA issued annual “priorities” letters to its members (primarily broker-dealers, including

defendant Lek) in which beginning by 2012, it described “layering” and stated it was

manipulative and a trading violation. For example, FINRA’s priorities letter in January 2012

described layering, 5 and identified it as an example of a strategy that “can be used for




         3
           Hold Brothers described layering as “the use of non-bona fide orders, or orders that the trader does not
intend to have executed, to induce others to buy or sell the security at a price not representative of actual supply and
demand. More specifically, a trader places a buy (or sell) order that is intended to be executed, and then immediately
enters numerous non-bona fide sell (or buy) orders for the purpose of attracting interest to the bona fide order. These
non-bona fide orders are not intended to be executed. The nature of these orders is to induce, or trick, other market
participants to execute against the initial, bona fide order. Immediately after the execution against the bona fide
order, the trader cancels the open, non-bona fide orders.” Exhibit 1, at 5.
         4
           Biremis described the layering that occurred in that case as follows: “In general, layering occurs when a
trader creates a false appearance of market activity by entering multiple non-bona fide orders on one side of the
market, at generally increasing (or decreasing) prices, in order to move that stock’s price in a direction where the
trader intends to induce others to buy (or sell) at a price altered by the non-bona fide orders.”
         5
             The January 2012 FINRA priorities letter described layering as occurring:



                                                           2
             Case 1:17-cv-01789-DLC Document 446 Filed 09/27/19 Page 6 of 14



manipulative purposes.” Exhibit 3 (SEC Trial Ex. 43 (FINRA January 2012 letter)) at 12-13

(emphasis added). FINRA issued similar priorities letters in 2013 and 2014. 6 In 2015, FINRA’s

priorities letter stated, “FINRA will continue to pursue firms whose traders or customers use

algorithms to manipulate the markets, including through layering, spoofing, wash sales and

marking the close, among other means.” Exhibit 6 (SEC Trial Ex. 46 (FINRA January 6, 2015

letter)) at 14 (emphasis added). In January 2016, FINRA’s annual priorities letter referred to

“layering” as part of FINRA’s “manipulation surveillance program.” Exhibit 7 (SEC Trial Ex.

47 (FINRA January 5, 2016 letter)) at 11.

         The Defendants were aware that layering was manipulation. Pustelnik knew this from his

work at Lek as a registered representative. On February 8, 2012, Lek’s President forwarded

Pustelnik an excerpt of the precise language from FINRA’s 2012 priority letter addressing

layering. Exhibit 8 (SEC Trial Ex. 227). In January 2013, Lek issued a memorandum to its

personnel (which at that time included Pustelnik) in which Lek stated that regulators had become

“more stringent over market manipulation” and that the SEC had charged some brokerage firms

“with ‘layering’ or ‘spoofing.’” 7 Exhibit 9 (SEC Trial Ex. 231). On October 11, 2013, Pustelnik

testified before FINRA that he understood “layering” to mean: “when a trader places multiple



         where a market participant places a bona fide order on one side of the market and simultaneously
         “layers” non-bona fide orders on the other side of the market (typically above the offer or below
         the bid) in an attempt to bait other market participants to react to the non-bona fide orders and
         trade with the bona fide order on the other side of the market. FINRA has observed several
         variations of this strategy in terms of the number, price and size of the non-bona fide orders, but
         the essential purpose behind these orders remains the same, to bait others to trade at higher or
         lower prices.

         Exhibit 3, at 13.
       6
         See Exhibit 4 (SEC Trial Ex. 44 (FINRA Jan. 11, 2013 priorities letter)) at 7; Exhibit 5 (SEC Trial Ex. 45
(FINRA Jan. 2, 2014 priorities letter)) at 9-10.
         7
           The Lek memorandum described layering as follows: “In layering, the trader places orders with no
intention of having them executed but rather to trick others into buying or selling the stock at an artificial, driven by
the orders that the trader later cancels.” Exhibit 9.


                                                            3
        Case 1:17-cv-01789-DLC Document 446 Filed 09/27/19 Page 7 of 14



non bona fide orders on one side and a large order on another side in order to try to manipulate

the market into executing against the large order. And then subsequently canceling the non bona

fide orders.” Exhibit 10 (Oct. 11, 2013 Pustelnik FINRA testimony) at 547:7-16 (emphasis

added). He further testified that he was aware that regulators viewed layering as a manipulative

practice. Id., at 548:19-22.

       Avalon and Fayyer were also aware that the term “layering” referred to a manipulative

trading practice. On November 25, 2013, Lek sent an email to Fayyer stating that one of the

exchanges, Edge Exchange, “expressed great concern” that “Avalon appears to be conducting

manipulative trading strategies such as wash sales and layering.” Exhibit 11 (SEC Trial Ex. 171

(11/25/2013 email from Lek to Avalon)). On April 3, 2013, Fayyer sent a trade group leader an

email distinguishing between “layering/spoofing” and “regular trading,” noting that “it costs a lot

of money for legal expenses to keep this going these days as no other firms allow this.” Exhibit

12 (SEC Trial Ex. 7 (4/13/2013 email)).

       As shown above, there can be no real dispute that layering was well understood to be a

form of market manipulation. The Defendants try to avoid the clear meaning of “layering” by

distorting the use of that word in an earlier SEC publication that referred to “layering the book”

in an entirely different context. Mem. at 2. In January 2010, an SEC publication discussed

passive market making, and noted that this can include “layering the book with multiple bids at

different prices and sizes.” Id., quoting SEC Release No. 34-61358, 17 C.F.R. 24 at 48-49.

       References from 2010 to “layering the book” are inapposite to this case. Context matters,

and a word can have different meanings in different contexts. See Tanvir v. Tanzen, 894 F.3d

449, 466 (2d Cir. 2018)(“the meaning of ‘appropriate’ may well take on different meanings in

different settings”). The January 2010 document was merely referring to the placing of orders at




                                                 4
        Case 1:17-cv-01789-DLC Document 446 Filed 09/27/19 Page 8 of 14



different prices as something that a passive market maker might do. It had nothing to do with the

sort of activity described in this case and that the SEC, other regulators and even Lek described

as “layering” beginning at least by 2012. See notes 2 through 5, above, describing layering.

       And even if the word “layering” were used in 2010 just to describe an aspect of what

market makers do, that plainly was not so by 2012. The SEC cases from 2012 (Hold Brothers

and Biremis, supra.) and FINRA’s priorities letters beginning in January 2012 (cited above) all

make clear that, at least beginning in early 2012, the word “layering” referred to a particular

form of market manipulation.

       The Defendants also note that Adam Nunes, a market participant whom the SEC

identified as a trial witness, used the term “layering the book” in 2010, to refer to “sending

multiple price levels.” Mem. at 2; Exhibit 13 (Nunes Dep. Tr.) at 62:8-13. But what the

Defendants fail to mention is that Nunes also testified that he stopped using the term in that way

“in the early 2010s,” (id. at 62:20-23), and that his subsequent understanding has been that

“layering” was a subset of “spoofing” which involves “creating a false or misleading appearance

in the market.” Id. at 59:3-9. He also testified that 2010 was “at a time before the term

‘layering’ was generally used to describe a manipulative market activity.” Id. at 209:12-16.

       In short, the fact that the phrase “layering the book” was used in a different context in

2010 does not overcome the fact that during the time period relevant to this case, the word

“layering” was repeatedly and clearly used to refer to a particular method of manipulating the

market – and the Defendants were well aware of this.

II.    Layering Is Manipulative Under the Federal Securities Laws

       The Defendants erroneously argue that layering is not prohibited by the federal securities

laws. Section 10(b) of the Exchange Act and Rule 10b-5(a) and (c) thereunder proscribe




                                                 5
             Case 1:17-cv-01789-DLC Document 446 Filed 09/27/19 Page 9 of 14



manipulative practices “intended to mislead investors by artificially affecting market activity.”

Santa Fe Indus., Inc. v. Green, 430 U.S. 462, 476 (1977). 8 “The gravamen of manipulation is

deception of investors into believing that prices at which they purchase and sell securities are

determined by the natural interplay of supply and demand, not rigged by manipulators.” Wilson

v. Merrill Lynch & Co., 671 F.3d 120, 130 (2d Cir. 2011) (quoting Gurary v. Winehouse, 190

F.3d 37, 45 (2d Cir. 1999)).

         Manipulative acts are those “outside the natural interplay of supply and demand,” which

“send[] a false pricing signal to the market.” ATSI, 493 F.3d 87, 100 (2d Cir. 2007) (internal

quotation marks omitted); see also SEC v. Martino, 255 F. Supp. 2d 268, 286 (S.D.N.Y. 2003).

In market manipulation cases, the question is whether the defendant “intended to deceive

investors by artificially affecting the market price of securities.” ATSI, 493 F.3d at 102; see also

SEC v. Masri, 523 F. Supp. 2d 361, 372 (S.D.N.Y. 2007). 9

         This Court already has held that layering – as alleged by the SEC in this case – easily fits

within these parameters. The Court so ruled in denying the Lek Defendants’ motion to dismiss

the complaint. ECF No. 101, at 18 (holding that the layering alleged by the SEC in this case “if

proven at trial would violate [Exchange Act] § 10(b).”). And in denying the Lek Defendants’

motion for summary judgment, the Court stated, “the record contains evidence from which a jury

could conclude that the Defendants engaged in layering and the Cross-Market Strategy with the



         8
           The Defendants erroneously cite Santa Fe Indus., Inc. for the proposition that “manipulation” means only
practices such as “wash sales, matched orders, or rigged prices.” Mem. at 2, quoting Santa Fe, 430 U.S. at 476.
Nothing in Santa Fe indicates that those are the only practices that could constitute manipulation. As this Court
already held, “[w]hile market manipulation has traditionally encompassed practices such as wash sales, matched
orders, or rigged prices, manipulation is not limited to these practices.” ECF No. 101 (8/25/2017 order denying
motion to dismiss) at 15.
         9
           Scienter is the mental state of intending to deceive, manipulate, or defraud. Ernst & Ernst v. Hochfelder,
425 U.S. 185, 193 (1976). Knowing or reckless conduct suffices. See SEC v. U.S. Envtl., Inc., 155 F.3d 107, 111
(2d Cir. 1998).


                                                          6
       Case 1:17-cv-01789-DLC Document 446 Filed 09/27/19 Page 10 of 14



intent to manipulate the market. Either of these strategies would constitute a violation of § 10(b)

of the Exchange Act if proven at trial.” ECF No. 351, at 7.

       The SEC’s proof does not consist of merely labelling Avalon’s trading as layering.

Rather, the SEC will prove that layering refers to a strategy that involves the injection of false

information into the market, and that Avalon’s trading activity (whether called layering,

spoofing, or something else) involved the injection of false information about supply and

demand into the market.

       The Defendants observe that FINRA in 2016 enacted a rule that “lowered the threshold”

and made certain trading actionable by FINRA if the trading was “disruptive.” Mem. at 3. The

Defendants argue that this shows that layering is only “disruptive,’ not manipulative. The

argument fails. As discussed above, during that same year, 2016, FINRA made clear in its

annual priorities letter that layering is manipulative. Exhibit 7. The fact that FINRA chose to

make some similar trading activity also actionable as being disruptive to the market does not

render layering any less manipulative.

III.   The Court Has Already Ruled That Professor
       Terrence Hendershott’s Expert Analysis Is Valid

       The Avalon Defendant challenge the analysis and opinions of the SEC’s expert witness,

Professor Terrence Hendershott. Mem. at 4-9. But the Court already reviewed the analysis and

report of Professor Hendershott in connection with the Lek Defendants’ Daubert motion to

exclude him. The Court denied the motion, finding that Hendershott’s analysis met the Daubert

standards for expert witnesses. SEC v. Lek, 370 F. Supp. 3d 384, 405 (S.D.N.Y. 2019). The

Defendants challenge the criteria used by Hendershott, but the Court specifically found that those

criteria were appropriate and valid. Id. (denying Lek Defendants’ motion to exclude

Hendershott, holding that the “steps [followed by Hendershott] and the criteria implied in them,



                                                  7
        Case 1:17-cv-01789-DLC Document 446 Filed 09/27/19 Page 11 of 14



are reasonably related to the academic and regulatory definitions of layering cited by the

parties.”).

        The Defendants mischaracterize Hendershott’s work. They overlook the fact that

Hendershott did not merely rely on criteria to identify Layering Loops, he also performed a

series of additional analyses that established that those loops were consistent with manipulation.

See, e.g., Defendants’ Ex. A (Hendershott Report dated Apr. 3, 2017) at 10 (Hendershott

performed “additional analyses to evaluate [] whether the Layering Loops . . . have

characteristics indicative of a layering strategy that misleads market participants to achieve

more favorable executions”) (emphasis added). He also opined how layering is harmful to other

traders and the market as a whole. Id. at 21-23.

        The Defendants’ other challenges to Hendershott’s work are baseless. For example, they

criticize Hendershott for not opining that the layering loops “constitute a violation of any of the

securities laws,” and instead opining that the trading activity was “consistent” with layering.

Mem. at 8. But the law is clear that expert witnesses are not allowed to opine on whether the law

has been violated. See United States v. Bilzerian, 926 F.2d 1285, 1295 (2d. Cir. 1991) (expert

testimony was admissible only as to industry practice, but not the legality of conduct); In re

Processed Egg Prods. Antitrust Litig., 81 F. Supp. 3d 412, 424 (E.D. Pa. 2015) (“An economic

expert may permissibly testify as to whether certain conduct is consistent with collusion or …

self-interest”). Defendants argue over the significance to attach to the sequence in which certain

orders were entered in some layering loops identified by Hendershott. Mem. at 6-7. Defendants

have no expert who supports their criticism. In any event, that type of issue is for argument at

trial, and furnishes no basis for an in limine motion to exclude.




                                                   8
        Case 1:17-cv-01789-DLC Document 446 Filed 09/27/19 Page 12 of 14



IV.    The Defendants Show No Basis to Preclude Regulator
       Witnesses From Testifying That Layering Is Manipulative

       The SEC plans to call at trial two percipient fact witnesses who work for self-regulatory

organizations. Sherilynn Belcher is a FINRA official, and Andrew Gordon is with CBOE

(formerly Bats), which operates and regulates several securities exchanges. Belcher and Gordon

were involved in their respective organizations’ programs for detecting market manipulation

such as layering. These witnesses will describe how layering works, and that during the relevant

time period, they and their organizations considered layering to be a prohibited activity because

it was deceptive, harmful and manipulative, and they will testify as to the reasons for that. They

also will testify about their respective organizations’ detection of potential layering at Lek, that

Lek was notified of this, and that the trading was traced to Avalon.

       Belcher and Gordon are not offering legal opinions about manipulation. That, at the time

of the relevant events, a securities regulator considered a certain type of behavior (layering) to be

manipulative within the market it regulates, and so notified market participants, is not a legal

conclusion.

       The Defendants erroneously compare these witnesses to the expert witnesses who were

excluded in this case, such as Professor Ronald Filler. Mem. at 9. They are not comparable.

Filler had no percipient knowledge of any trading activity or other facts in this case. Moreover,

as this Court held, Filler improperly opined on what the law should be, and he failed to employ a

reliable or adequate methodology to analyze any facts or data. ECF No. 350 (3/21/2019 order

excluding Filler) at 9-12.




                                                  9
      Case 1:17-cv-01789-DLC Document 446 Filed 09/27/19 Page 13 of 14



                                        Conclusion

      For the foregoing reasons, Defendants’ motion should be denied.

Dated: September 27, 2019                        Respectfully submitted,


                                                         /s/ David J. Gottesman
                                                 David J. Gottesman
                                                 Olivia S. Choe
                                                 Sarah S. Nilson
                                                 U.S. Securities and Exchange Commission
                                                 100 F Street N.E.
                                                 Washington, D.C. 20549
                                                 Tel: (202) 551-4470 (Gottesman)
                                                 Fax: (202) 772-9282
                                                 GottesmanD@sec.gov
                                                 Attorneys for Plaintiff




                                            10
       Case 1:17-cv-01789-DLC Document 446 Filed 09/27/19 Page 14 of 14



                              CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was filed via CM/ECF and thereby served

on all counsel of record.



Dated: September 27, 2019                                       /s/ David J. Gottesman




                                             11
